Pee Cueiam :
The learned judge below could not have withdrawn this case from the jury, as requested by defendant’s first point. See first specification. There was a palpable error in the telegram, by which the plaintiff was misled and by reason thereof incurred considerable expense in a fruitless journey to South Carolina. It is no answer to this to say that some persons might not have been misled by such a blunder, and would have made further inquiry before starting upon the journey. In point of fact, the plaintiff was misled, and we cannot say he was guilty of contributory negligence.
Nor do we think the fact that the message was not repeated has any bearing upon the case. See second specification. The condition in repeated messages applies to the person sending the message, not to its recipient: W. U. Teleg. Co. v. Richman, 19 W. N. 569 (6 Cent. R. 565). In N. Y. etc. Teleg. Co. v. Dryburg, 35 Pa. 298, it was held that the company was not excused from liability to third persons for damages sustained by the negligent transmission of an erroneous message, by the fact that the sender did not pay for its being repeated back, in accordance with a rule of the company whereby they limited their responsibility to the transmission of messages that should be repeated back. What has been said covers the remaining specifications of error.
Judgment affirmed.